Case 2:20-cv-02696-SVW-AS Document 19 Filed 05/18/20 Page 1 of 1 Page ID #:248



 1
 2
                                                                             JS-6
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 9
10   ERIN BALANDRAN and DANIEL                 Case No.: 2:20-cv-02696-SVW-AS
     BALANDRAN,
11                                             Judge Stephen V. Wilson
                                               Magistrate Judge Alka Sagar
12                Plaintiffs,
                                               Courtroom: 10A
13       vs.
                                               Date: June 1, 2020
14                                             Time: 1:30 PM
     FCA US, LLC; SIMI VALLEY
15   CHRYSLER DODGE JEEP RAM; and              ORDER GRANTING PLAINTIFFS’
                                               MOTION TO REMAND
16   DOES 1 through 10, inclusive,
17               Defendants.
18
19         Upon consideration of the papers submitted, and good cause appearing,
20   IT IS ORDERED THAT Plaintiffs’ Motion be granted in its entirety. This
21   action is hereby remanded to the Superior Court of the State of California for the
22   County of Los Angeles.
23         IT IS SO ORDERED.
24
25   DATED: May 18, 2020
26                                          Hon. Stephen V. Wilson
                                            United States District Judge
27
28


       ORDER GRANTING PLAINTIFFS’ MOTION TO REMAND
